              Case 6:20-bk-05499-LVV          Doc 36   Filed 08/17/21    Page 1 of 3




                                         ORDERED.
 Dated: August 17, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov


In re :                                                     Case Number 6:20-bk-05499-LVV
                                                            Chapter 7
Marlo Pichardo,
                             Debtor.
______________________________________/

                     AGREED ORDER GRANTING TRUSTEE’S
               MOTION TO APPROVE SALE OF ESTATE’S INTEREST IN
             NON-EXEMPT REAL ESTATE IN BREVARD COUNTY, FLORIDA

          THIS CASE came before the Court on Trustee’s Motion for Order Approving Sale of
Estate’s Interest in Non-Exempt Real Estate in Brevard County, Florida, dated July 21, 2021,
(docket no. 33), and Freedom Mortgage Corporation’s Response to Trustee’s Motion to Sell, dated
August 2, 2021 (docket no. 35). Said Motion was served on all interested parties with the Local
Rule 2002-4 negative notice legend informing the parties of their opportunity to respond within 21
days of the date of service and no response has been received by the Court, aside from the response
noted above. By submission of this order for entry, the submitting counsel represents that the
opposing party consents to its entry. Therefore, the Court considers the matter to be unopposed
and having reviewed the Motion, the file, and being otherwise apprised of the matter
          Accordingly, it is
          ORDERED, that the Trustee’s Motion for Order Approving Sale of Estate’s Interest in
Non-Exempt Real Estate in Brevard County, Florida, and the Trustee is authorized to sell the
estate’s interest in said property, as follows:
            Case 6:20-bk-05499-LVV          Doc 36     Filed 08/17/21      Page 2 of 3




1. The property to be sold is more particularly described as :
   Lot 1, WEST MELBOURNE LANDINGS, according to the plat thereof as recorded in
   Plat Book 56, Pages 45 through 48, inclusive, Public Records of Brevard County,
   Florida.

   Parcel ID No. 2864687
   a/k/a 1226 Alaqua Way, West Melbourne, FL 32904

2. The property shall be sold to the following buyer for the sales price indicated :

                                                                      Sales Price
Miguel A. Salgado and Catherine L. Salgado                            $ 333,500.00 + $10,000.00
1586 Alaqua Way                                                       buyer’s premium paid to
West Melbourne, FL 32904                                              the bankruptcy estate

3. The Trustee has represented that no closing costs are to be paid by the Estate and has obtained
short sale approval from Secured Creditor, who has authorized the following to be paid from the
sales price : normal closing costs, realtor fees and costs, sums necessary to satisfy the existing
mortgage, prorated 2021 real estate taxes, delinquent homeowners association dues and fees, and
bankruptcy estate carve out as described in the Motion. The sale will close in accordance with the
terms of the current short sale approval from Secured Creditor.


4. Trustee is authorized to transfer title to the property by Trustee’s Deed, conveying the interest
of the estate, subject to current taxes, assessments, zoning, restrictions, and other requirements
imposed by governmental authorities, restrictions and other matters appearing on the plat or
otherwise common to the subdivision, and public utility easements of record.


5. The Estate shall provide to buyer, a certified copy of the Order approving sale, certified copy of
Notice of Commencement and certified copy of docket, reflecting no objection to the sale, or if
any, that said objections have been overruled by Court Order.


6. Trustee is authorized to close in accordance with the Short Sale Approval Letter dated July 15,
2021, and the closing will take place by August 24, 2021. If the closing does not take place by
August 24, 2021, Trustee shall obtain an updated Short Sale Approval Letter approving the
extended closing date.
            Case 6:20-bk-05499-LVV         Doc 36     Filed 08/17/21     Page 3 of 3




7. The 14-day stay pursuant to Rule 6004(h) is hereby waived.
               /s/ Kristen L. Henkel                 /s/ Patrick Hruby
               Kristen L. Henkel, Esq.               Patrick Hruby, Esq.
               Florida Bar No. 81858                 Florida Bar No. 88657
               M. E. Henkel, P.A.                    Brock & Scott, PLLC
               3560 South Magnolia Avenue            2001 Northwest 64th Street, Suite 130
               Orlando, Florida 32806                Fort Lauderdale, FL 33309
               Telephone : (407) 438-6738            Telephone: (813) 342-2200
               Facsimile : (407) 858-9466            Fax: (954) 618-6954
               khenkel@mehenkel.com                  Floridabklegal@Bockandscott.com




Attorney Kristen L. Henkel is directed to serve a copy of this Order on interested parties who are
non-CM/ECF users and file a proof of service within 3 days of entry of the Order.
